Exhibit 10.1
SECOND AMENDMENT TO THE
WEATHERFORD INTERNATIONAL LTD.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     This Second Amendment (the “Amendment”) to the Weatherford International
Ltd. Supplemental Executive Retirement Plan (the “Plan”), effective January 1,
2010 and as amended to date, is adopted by Weatherford International Ltd., a
Swiss joint-stock corporation registered in Switzerland (the “Company”), to be
effective as set forth below.
RECITALS
     WHEREAS, Section 18 of the Plan allows the Company to amend the Plan; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company desires to amend the Plan as set forth herein to allow for the
conversion of account balances under the plan into notional share units
reflecting the value of the Company’s shares;
     NOW, THEREFORE, the Plan is hereby amended, effective as of April 8, 2010
as follows:

  1.   Section 25(b) is hereby amended to read as follows:

     “(b) Upon termination of the Participant’s employment with the Company and
all Subsidiaries, for any reason including termination as a result of
retirement, death or Disability and whether or not a Change of Control has
occurred, the Company shall pay as the Termination Benefit to the Participant at
the time specified under Section 5(b) (or Beneficiary, as applicable): (I) a
cash amount, no less than zero, that is equal to (A) plus (B) minus (C) where
(A) represents the Participant’s Freeze Date SERP Benefit and (B) represents the
Participant’s Earnings Adjustment and (C) represents sum of (i) the amount of
the Participant’s Retirement Benefit, Termination Benefit, Disability Benefit or
Death Benefit, paid or to be paid under the ERP (after giving effect to Section
26(a)) and (ii) the Conversion Amount, if any, as to which a Notional Share Unit
Election has been made pursuant to Section 26; and (II) the number of Shares (as
defined in Section 26) equal to the Notional Share Units credited to the
Participant under Section 26, but reduced for any Shares previously distributed
on January 1, 2017 in accordance with this Section 25(b). Notwithstanding any
other provision of the Plan, if the date of the Participant’s Separation From
Service does not occur before January 1, 2017 and such Participant has made a
Notional Share Unit Election, the Company shall pay the Pre-2009 Termination
Benefit in Shares to the Participant on January 1, 2017. In such case, the
Pre-2009 Termination Benefit shall be the lower of (X) the number of Shares that
is equal in value, based upon the closing price of the Shares on the most recent
trading day preceding January 1, 2017, to the Converted ERP Amount (as defined
in Section 26(a)), and (Y) the number of Shares that is equal to the number of
Notional Share Units that were credited on the Election Date corresponding to
the Converted ERP Amount. In all cases, only whole number of Shares will be
delivered to the Participant with the value of any fractional Shares delivered
in cash.”

1



--------------------------------------------------------------------------------



 



  2.   The first sentence of Section 25(d) is hereby amended to read as follows:

     “(d) For avoidance of doubt, in the case of Participants who have not yet
earned any benefit accruals under the Plan as a result of contractual waivers,
the Participant’s Freeze Date SERP Benefit shall be deemed to be the
Participant’s Retirement Benefit, Termination Benefit, Disability Benefit or
Death Benefit, paid or to be paid under the ERP, solely for purposes of the
calculations in Sections 25(b), 25(e), and if the Participant makes a Notional
Share Unit Election, for purposes of the calculations in Sections 26(a) and
(b).”

  3.   The first sentence of Section 25(e) is hereby amended to read as follows:

     “(e) Commencing on April 30, 2010 and continuing until the Participant
terminates employment with the Company and all Subsidiaries for any reason
(including death or Disability), the Participant’s Freeze Date SERP Benefit,
shall be credited as of the last day of each calendar month exclusively with
earnings in an amount equal to (A) the sum of (i) the Participant’s Freeze Date
SERP Benefit plus (ii) any prior earnings credited under this Section 25(e) less
(iii) the Conversion Amount, if any, as to which a Notional Share Unit Election
shall have been delivered, multiplied by (B) five (5) year LIBOR rate on the
last day of each calendar month divided by 12.”

  4.   The Plan is hereby amended by adding the following new Section 26:      
  “Elective Conversion of Adjusted Freeze Date SERP Benefit.

     (a) Anytime, but only once, on or after April 8, 2010 and on or before
June 7, 2010, a Participant may make an irrevocable election by delivering to
the Company a notice in the form of Exhibit E (“Notional Share Unit Election”)
such that (i) the Participant shall be credited with Notional Share Units in
accordance with Section 26(b) of the Plan, (ii) the Participant’s cash
Termination Benefit under the Plan shall be reduced by the dollar amount (the
“Conversion Amount”) reflected in that Notional Share Unit Election (which
amount shall be not less than 50% nor more than 100% of the sum of the
Participant’s Freeze Date SERP Benefit and the Participant’s Earnings
Adjustment), (iii) if the Conversion Amount exceeds the Participant’s
Termination Benefit under the Plan the Participant waives all rights to receive
any Retirement Benefit, Termination Benefit, Disability Benefit or Death Benefit
under the ERP corresponding to the Conversion Amount of the Election, that
exceeds such Participant’s Termination Benefit under the Plan (“Converted ERP
Amount”) For the avoidance of doubt, a Participant may deliver only one Notional
Share Unit Election.
     (b) On the effective date specified in a Participant’s Notional Share Unit
Election, but if the Company determines that the specified date would violate
the Company’s insider trading policy and/or Regulation BTR promulgated under the
Securities Exchange Act of 1934 (“Blackout Restrictions”), then on the first
subsequent trading day following the originally specified date, during which the
Participant is not subject

2



--------------------------------------------------------------------------------



 



to the Blackout Restrictions (“Election Date”), the Participant shall be
credited with the number of units (“Notional Share Units”) equal to the
Conversion Amount of such Notional Share Unit Election divided by the closing
price of Shares (as defined in Section 26(c)) reported on the New York Stock
Exchange (“NYSE”) on the Election Date or, if the Election Date falls on a date
that the Shares are not traded on the NYSE, the next trading day. For the
avoidance of doubt, the Election Date may be after June 7, 2010 if the
Participant originally specifies an effective date while subject to Blackout
Restrictions which continue to apply until June 7, 2010 or later. If the
Notional Share Unit Election is delivered on a trading day and before the close
of regular trading on the NYSE, the Election Date may be the date the Notional
Share Unit Election is delivered or any subsequent date on or before June 7,
2010. If the Notional Share Unit Election is delivered on a non-trading date or
after the close of regular trading on the NYSE, the Election Date may be any
date after the date of delivery that is on or before June 7, 2010. Notional
Share Units will be credited only in whole numbers, with any fractional units
being rounded down to the nearest whole number.
     (c) “Shares” means a registered share or shares, par value CHF 1.16 per
share, of the Company, or, in the event that the Shares are later changed into
or exchanged for a different class of shares or securities of the Company or any
other company, corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or any other
entity or organization, that other share or security.
     (d) A Participant (or Beneficiary, as applicable) shall have no rights of a
shareholder with respect to any Shares underlying such Notional Share Units
until such date as the underlying Shares are issued or delivered to the
Participant (or Beneficiary, as applicable). However, in the event of any change
in the Shares after the Election Date by reason of any Share dividend or split,
reverse split, recapitalization, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of the
Company, or exchange of Shares or other corporate exchange, or any distribution
to shareholders of Shares (including stock dividends) other than regular cash
dividends, or any transaction similar to the foregoing, the Company shall make
such substitution or adjustment, if any, as it deems to be equitable or
appropriate in its sole discretion and without liability to any Participant, as
to the number of Notional Share Units of such Participant. In addition,
following the payment of a cash dividend by the Company, the Participant will be
credited with an additional number of Notional Share Units equal to (A) the cash
dividend per Share multiplied by the number of Notional Share Units held by the
Participant on the dividend date of record, divided by (B) the closing price of
Shares reported on the NYSE on the ex dividend date.
     (e) The delivery of Shares under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or securities exchanges as may be required. The Company
shall have no obligation to

3



--------------------------------------------------------------------------------



 



issue or deliver evidence of title for Shares issued under the Plan prior to
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and completion of any registration or other
qualification of the Shares under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
     (f) At the request of the Participant, the Company may reduce the number of
whole Shares issued to the Participant upon conversion of Notional Share Units
to satisfy the tax withholding obligations of the Company or an Affiliate in
relation to any federal, state, cantonal, local or similar tax or social
security law and, in lieu of the Shares withheld from issuance, the Company
shall remit cash to the United States Treasury and/or other applicable
governmental authorities, on behalf of the Participant, in the amount of the
minimum applicable tax withholding obligation as calculated by the Company.
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer, this 8th day of April 2010.

          Weatherford International Ltd.
      By:   /s/ JOSEPH C. HENRY         Joseph C. Henry, Vice President        
     

4



--------------------------------------------------------------------------------



 



         

Exhibit E—Form of Notional Share Unit Election
Weatherford International Ltd.
Supplemental Executive Retirement Plan
The undersigned is a Participant in the Weatherford International Ltd.
Supplemental Executive Retirement Plan (the “Plan”), effective January 1, 2010
and as amended to date. Capitalized terms used herein have the meanings assigned
to them in the Plan.
The undersigned is also a Participant in the Weatherford International Ltd.
(Bermuda) Nonqualified Executive Retirement Plan (the “ERP”), as amended and
restated effective December 31, 2008.
I hereby irrevocably elect under Section 26 of the Plan to convert the following
amount to be denominated in Notional Share Units.
[% amount between 50 and 100%] of the sum of my Freeze Date SERP Benefit and
Earnings Adjustment
The above amount is the “Conversion Amount” of this Notional Share Unit
Election.
I understand that as a result of this voluntary election, my Termination Benefit
under the Plan that would be payable in cash based upon the value of my Freeze
Date SERP Benefit and Earnings Adjustment shall be reduced by the Conversion
Amount pursuant to Section 25(b). Further, if the Conversion Amount exceeds my
Termination Benefit under the Plan (adjusted for any prior Elections), I hereby
waive all rights to receive any Retirement Benefit, Termination Benefit,
Disability Benefit or Death Benefit under the ERP corresponding to the
Conversion Amount of this Election, that exceeds my Termination Benefit under
the Plan. I further understand that any benefit that I receive in connection
with the Conversion Amount will be delivered in Shares of the Company as
provided in Section 26 of the Plan at the time that I am entitled to receive a
Termination Benefit under the Plan and the value of such Shares may be more or
less than the Conversion Amount.
I request that the date specified below (not later than June 7, 2010) be the
Election Date for this Notional Share Unit Election. I understand that if I am
subject to Blackout Restrictions on such specified date, the Election Date will
be the first subsequent trading day following the originally specified date,
during which the Company determines that I am not subject to the Blackout
Restrictions.
Date:                                        

            [Participant’s name]   [Participant’s signature]

NOTE: As soon as practical, the Company will provide you with the number of
Notional Share Units that have been credited to you as a result of this Notional
Share Unit Election and confirmation of the Election Date.

5